     Case 4:17-cv-03004 Document 55 Filed in TXSD on 01/22/19 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

KIZZY LANDRY and INDIA LANDRY,

                  Plaintiffs,

v.                                                   Civil Action No. 4:17-cv-03004

CYPRESS FAIRBANKS ISD, et al.,

                  Defendants,


STATE OF TEXAS,

                  Defendant-Intervenor.



           STATE OF TEXAS’S MOTION FOR ENTRY OF FINAL JUDGMENT


      The State of Texas, by and through the Attorney General of Texas, moves for

the entry of a Final Judgment.

      1.     On December 26, 2018, Plaintiffs Kizzy and India Landry and all the

named Defendants—Cypress Fairbanks Independent School District, Dr. Mark

Henry, Martha Strother, Jamie Johnson, Mary James, Penny Irwin-Fitt, and Karen

Walters—filed their Stipulation and Joint Motion for Order for Dismissal with

Prejudice. ECF No. 53. Through that filing, Plaintiffs and Defendants jointly agreed

to and moved for entry of an order dismissing this case with prejudice. ECF No. 53.

The Stipulation and Joint Motion included a proposed order dismissing with

prejudice all Plaintiffs’ claims against all named Defendants. ECF No. 53-1.
     Case 4:17-cv-03004 Document 55 Filed in TXSD on 01/22/19 Page 2 of 4



      2.     On December 27, 2018, the Court signed that proposed order and

entered an Order on Stipulation for Dismissal with Prejudice, dismissing with

prejudice all Plaintiffs’ claims against all named Defendants. ECF No. 54.

      3.     Consistent with that Order, the State now respectfully requests that the

Court enter a Final Judgment. The State submits the attached, proposed Final

Judgment and requests that the Court enter the same.

      4.     Defendants do not oppose this motion. Plaintiffs do oppose, claiming

that “the State is still a defendant.” However, Plaintiffs have not brought any claims

against the State and have not attempted to name the State as a defendant. See ECF

No. 24 (Plaintiffs’ Second Amended Complaint). Thus, the Order on Stipulation for

Dismissal with Prejudice dismissed all Plaintiffs’ live claims against all parties that

they sued.

                                       PRAYER

      For the reasons stated above, the State respectfully requests that this Court

enter the attached proposed Final Judgment, and for all other relief, at law or in

equity, to which it may be entitled.




Texas’s Motion for Entry of Final Judgment                                      2 of 4
    Case 4:17-cv-03004 Document 55 Filed in TXSD on 01/22/19 Page 3 of 4



                                  Respectfully submitted.

                                  KEN PAXTON
                                  Attorney General of Texas

                                  JEFFREY C. MATEER
                                  First Assistant Attorney General

                                  BRANTLEY STARR
                                  Deputy First Assistant Attorney General

                                  RYAN BANGERT
                                  Deputy Attorney General for Legal Counsel

                                  /s/ Todd Lawrence Disher
                                  TODD LAWRENCE DISHER
                                  Attorney-in-Charge
                                  Trial Counsel for Civil Litigation
                                  Texas Bar No. 24081854
                                  Southern District of Texas No. 2985472
                                  P.O. Box 12548, Mail Code 009
                                  Austin, Texas 78711-2548
                                  Tel.: (512) 936-2266; Fax.: (512) 936-0545
                                  todd.disher@oag.texas.gov

                                  ATTORNEYS FOR THE
                                  STATE OF TEXAS




Texas’s Motion for Entry of Final Judgment                                     3 of 4
     Case 4:17-cv-03004 Document 55 Filed in TXSD on 01/22/19 Page 4 of 4



                          CERTIFICATE OF SERVICE

        I certify that on January 22, 2019, this document was electronically filed with
the Clerk of the Court using the CM/ECF system, which will send notification of such
filing to all counsel of record.

                                              /s/ Todd Lawrence Disher
                                              Todd Lawrence Disher



                       CERTIFICATE OF CONFERENCE

       I certify that counsel for Defendants do not oppose this motion and that counsel
for Plaintiffs does oppose this motion.

                                              /s/ Todd Lawrence Disher
                                              Todd Lawrence Disher




Texas’s Motion for Entry of Final Judgment                                      4 of 4
